Citation Nr: 1739623	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-33 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Army from July 1970 to January 1972.

This case comes before the Board of Veterans' Appeals ("Board") on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs
("VA") Regional Office ("RO") in Indianapolis, Indiana.  

The Board notes that the case was previously before the Board in November 2013, where the issue on appeal was remanded for issuance of an statement of the case.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by hearing impairment corresponding to auditory acuity of no more than level III in the right ear and level I in the left ear during the entire appeal period. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify & Assist

The duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  
Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained and that the Veteran has been provided adequate VA examinations.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

The Merits of the Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated based on specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing Loss

The Veteran's service-connected bilateral hearing loss has been assigned a non-compensable rating under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  

Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing- threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran underwent a VA examination in June 2014.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
50
55
LEFT
15
10
20
55
55

The average pure tone threshold was 35 decibels in the right ear and 35 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 92 percent in the left ear.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss in the frequency range of 500 to 4000 Hertz and in the frequency range of 6000 Hz or higher frequencies.  

Likewise, the Veteran underwent a comprehensive hearing test in May 2015.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
30
55
60
LEFT
5
0
20
55
45

The average pure tone threshold was 37.5 decibels in the right ear and 30 decibels in the left ear.  The examiner did not conduct a speech recognition examination.

Based on the June 2014 VA examination, under 38 C.F.R. § 4.85, Table VI, the pure tone thresholds combined with the speech discrimination score correspond to a hearing level of III in the right ear and I in the left ear.  Application of these hearing results to 38 C.F.R. § 4.85, Table VII, yields a 0 percent evaluation.  Even if the pure tone thresholds were substituted for the May 2015 comprehensive hearing test thresholds, the Veteran's hearing level evaluation would remain the same in both ears.  Thus, the evidence does not support a finding for an initial compensable rating for the Veteran's service-connected bilateral hearing loss at any time during the appeal period.  

The Board has also considered the provisions of 38 C.F.R. § 4.86, which addresses exceptional patterns of hearing impairment and allows for use of Table VIA, which evaluates hearing impairment based only on pure tone averages, but the Veteran's pure tone thresholds do not conform to criteria listed in this regulation.

In sum, objective testing of the Veteran's hearing revealed that a compensable rating is not warranted for the appeal period.  The Board has also considered the functional effects of the Veteran's condition.  The Veteran reported that he misses conversations and requires repetitions.  He also noted that he misunderstands speech, and has difficulty hearing soft speech or speech in the presence of competing noise.  However, the schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

As noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a 10 percent rating at any time during the appeal period.  The Board has duly considered staged ratings, pursuant to Hart, supra, but found that a noncompensable rating was appropriate for the entire rating period.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for the Veteran's bilateral hearing loss disability.  Consequently, the benefit of the doubt rule does not apply.                    38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


